Case 5:20-cv-05006-PKH Document 29                   Filed 11/02/20 Page 1 of 2 PageID #: 160




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION


ASSEFA GABREL EGZIABHER, JR.                                                            PLAINTIFF


               v.                    Civil No. 5:20-cv-05006


OFFICER CASH NUCKOLLS, Fayetteville Police
Department (FPD); OFFICER CHRIS CLARDY,
FPD; OFFICER CHASE HARRIS, FPD; OFFICER
CHRIS SCHERREY, FPD; and
OFFICER MATTHEW BELK, FPD                                                           DEFENDANTS


                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. He proceeds

pro se and in forma pauperis.

       On September 3, 2020, Defendants filed a Motion to Stay and for Sanctions (ECF No. 25).

The Court stayed (ECF No. 26) the deadlines set forth in the Initial Scheduling Order (ECF No.

24). Defendants sought sanctions pursuant to Rule 37(d) of the Federal Rules of Civil Procedure

based on Plaintiff’s failure to appear for his deposition. As a result of Plaintiff’s non-appearance,

Defendants’ counsel incurred costs for the court reporter’s appearance fee and transcript in the

amount of $356.00. Plaintiff was directed to respond to the Motion for Sanctions by September

23, 2020. Plaintiff failed to file a response.

       On September 28, 2020, Defendants’ Motion for Sanctions was granted. (ECF No. 27).

Plaintiff was directed to pay the amount of $356.00 to Defendants’ counsel by no later than

October 28, 2020. Id. Plaintiff was advised that failure to pay the sanctions would result in the


                                                 1
Case 5:20-cv-05006-PKH Document 29                   Filed 11/02/20 Page 2 of 2 PageID #: 161




dismissal of this case. If Plaintiff failed to pay the sanctions, Defendants were directed to so

notify the Court. Id.

       On October 30, 2020, Defendants filed a notice (ECF No. 28) stating that no payment had

been made by the Plaintiff.     This case is DISMISSED WITHOUT PREJUDICE.                     Upon

payment in full of the sanctions and proof that he has allowed his deposition to be taken, Plaintiff

may file a motion to reopen this case.

       IT IS SO ORDERED this 2nd day of November 2020.



                                              /s/P.K. Holmes,III
                                              P. K. HOLMES, III
                                              U.S. DISTRICT JUDGE




                                                 2
